OPINION — AG — **** STATE EXAMINER AND INSPECTOR EMPLOYEES MAY NOT PREPARE COUNTY BUDGETS **** REGULAR FULL TIME OR PART TIME EMPLOYEES OF THE STATE EXAMINER AND INSPECTOR MAY NOT PREPARE COUNTY BUDGETS IN VIEW OF THE REQUIREMENTS OF 74 Ohio St. 1971 1404 [74-1404](E)(F). TO THE EXTENT THAT THIS OPINION AND ATTORNEY GENERAL OPINION NO. 69-340 ARE INCONSISTENT, ATTORNEY GENERAL OPINION NO. 69-340 OVERRULED. CITE: 74 Ohio St. 1971 227.6 [74-227.6], 19 Ohio St. 1971 171 [19-171], 74 Ohio St. 1971 212 [74-212], (STEVEN E. MOORE)